DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0011118) in view of Blanchet et al (US 2013/0337366).
Lee et al teach (see abstract, paragraph [0112], [0129]) an electrochemical cell (fuel cell) comprising an electrolyte membrane, an anode catalyst in contact with one primary surface of the electrolyte membrane, a cathode catalyst layer in contact with the other primary surface of the electrolyte membrane, an anode gas diffusion layer in contact with the anode catalyst layer, and a cathode gas diffusion layer in contact with the cathode catalyst layer.  The anode gas diffusion layer included plural layers of porous carbon sheets, wherein the layer closest to the anode catalyst layer had a smaller porosity than the other layers (see also figs. 5 and 6).  Note the teaching at paragraph [0109] that the gas diffusion layer was used as either an anode or a cathode of the electrochemical cell.  The plural layers of porous carbon sheets formed a porosity gradient which was useful for both reducing water flooding of the electrode (see paragraph [0054]) and increasing the strength of the gas diffusion layer (see paragraphs [0068]-[0069]).  

Blanchet et al teach (see abstract, paragraphs [0002]-[0005]) that the broad field of electrochemical cells included fuel cells, water electrolysis cells as well as electrochemical hydrogen compressors (i.e. “pumps”) and that certain basic elements were similar between the three types of cells.  Blanchet et al additional teach (see figs. 1, 5B, 10, paragraphs [0029] and [0058]-[0060]) an electrochemical hydrogen compressor (i.e. “pump”) comprising an electrolyte membrane (8), an anode catalyst layer (7A) on one primary surface of the electrolyte membrane, a cathode catalyst layer (7C) on the other primary surface of the electrolyte membrane, an anode flow structure (5) on the anode catalyst layer, an anode separator (flow field plate, not numbered in fig. 1, but included passageway fed with hydrogen fuel) on the anode flow structure.  Although Blanchet et al fail to expressly teach the presence of a voltage applicator for applying a voltage between the anode catalyst layer and the cathode catalyst layer, such a power supply is inherently required for the electrochemical hydrogen compressor to function.  Fuel cells, the other embodiment of Blanchet et al generates a voltage through an electrochemical reaction, whereas the electrochemical hydrogen compressor embodiment must consume electricity to drive the hydrogen gas from one side (anode) of the cell to the other side (cathode) of the cell and to compress (i.e. increase the pressure of) the hydrogen on the cathode side.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the improved multilayer gas diffusion layer of Lee et al to the adjacent field of electrochemical hydrogen compressors (i.e. pumps) to achieve the improvements of Lee et al (improved mechanical strength of the gas diffusion layer and reduced incidents of gas diffusion layer flooding) within the electrochemical hydrogen compressor of Blanchet et al  because Blanchet et al teach that the basic technology of fuel cells and water electrolyzers can also be applied to electrochemical hydrogen compressors.  
Regarding claim 2, as shown in figs. 1 and 6, the porosity gradient between layers was achieved by increasing density in the layers were less porosity was desired (i.e. the first surface layer adjacent the anode catalyst layer was the least porous and thus most dense).  
Regarding claim 6, Lee et al teach (see paragraph [0058]) that the first surface layer included pore widths of 10-100 m.  This pore size may be smaller than the typical thickness of the electrolyte membrane (noted as being 20-50 m in paragraph [0124] of the instant specification).
Regarding claims 7-12, Lee et al fails to expressly disclose the porosity value of the plural layers.  However, given that Lee et al teach that the layer of carbon in the gas diffusion layer that is adjacent the anode catalyst layer is more porous than the layers away from the anode catalyst layer, it would have been within the ordinary level of skill to have conducted routine experimentation to have determined optimal or workable ranges for the porosity of the plural layers to achieve an optimal balance of mechanical properties and to achieve the reduction in gas diffusion layer flooding.
Regarding claims 13 and 14, Lee et al teaches (see paragraphs [0066], [0096]-[0097]) impregnating the porous carbon layers with a hydrophobic material such as polytetrafluoroethylene, which is a known water-repellent material.  
Allowable Subject Matter
Claims 3-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
(Claim 3) Lee et al, and the remainder of the prior art of record, fail to teach including a higher density in the second surface layer of the porous carbon sheet, which second surface layer was opposite the first layer, than in the inside layer deeper than the first surface layer (i.e.-the porous carbon sheet possessed higher density surface layers and a lower density interior);
(Claims 4 and 5) Lee et al, and the remainder of the prior art of record, fail to teach or suggest making the gas diffusion layer having smaller porosity on the catalyst facing side from carbon particles that were smaller in the first surface layer or the second surface layer; and,
(Claims 15 and 16) Lee et al, and the remainder of the prior art of record, fail to teach or suggest a water-retaining layer in or on the second surface layer; additionally, Nishimura et al is noted as teaching a water-retaining layer adjacent a gas diffusion layer in a fuel cell, however, Nishiumura et al teach this water-retaining layer being adjacent the cathode gas diffusion layer, not the anode gas diffusion layer as required by the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794